Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Response to Amendments
The applicant amended independent claims 1, 2 and 19 with features similar to “assigning a cluster ID to connected objects of the 3D mesh model defining an angle relative to one another that is less than or equal to a first angle, wherein connected objects of the 3D mesh model defining an angle relative to one another that is greater than the first angle are excluded from the cluster ID”.
The applicant amended claim 18 to recite “the commonality of the objects of the cluster ID is based on selecting the objects by the smallest angle of intersection between connected branches and object.” and the objection to the claim has been withdrawn.
The applicant amended the specification at paragraph specified in the previous Office Action and the objection to the specification has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Independent claims 1 and 19 are distinguished from Mori et al. (“A Fast Rendering Method Using the Tree Structure of Objects in Virtualized Bronchus Endoscope System,” 1996; IDS) in view of Palagyi et al. (“Quantitative analysis of pulmonary airway tree structures,” 2006; IDS) and further in view of Khan et al. (“Navigational Bronchoscopy for Early Lung Cancer: A Road to Therapy,” 2016; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to:
“assign[ing] a cluster ID to connected objects of the 3D mesh model defining an angle relative to one another that is less than or equal to a first angle, wherein connected objects of the 3D mesh model defining an angle relative to one another that is greater than the first angle are excluded from the cluster ID” as recited in claims 1 and 19 and they are allowed.

Claim 20 is dependent from claim 19 and it is allowed.

Independent claim 2 is distinguished from Mori et al. (“A Fast Rendering Method Using the Tree Structure of Objects in Virtualized Bronchus Endoscope System,” 1996; IDS) in view of Palagyi et al. (“Quantitative analysis of pulmonary airway tree structures,” 2006; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to:
“assigning a cluster ID to connected objects of the 3D mesh model defining an angle relative to one another that is less than or equal to a first angle, wherein connected objects of the 3D mesh model defining an angle relative to one another that is greater than the first angle are excluded from the cluster ID” as recited in claim 2 and it is allowed.
Claims 3-18 are directly or indirectly dependent from claim 2 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611